Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Aluvale appeals the district court’s order granting summary judgment to Defendant on Aluvale’s claim of discriminatory discharge under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2013). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by *251the district court. Aluvale v. Truland Sys. Corp., No. 1:13-cv-00178-AJT-TRJ (E.D. Va. Aug. 16, 2013); see Summ. J. Tr. 12-18, Aug. 16, 2013. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.